DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janakiraman et al. (2016/0350315) [Janakiraman].
Regarding claims 1 and 17, Janakiraman teaches a method performed by an apparatus, the method comprising: 
obtaining content comprising a plurality of different portions (applies to video, paragraph 0017); 
determining, via an analytics service external to the apparatus and based on one of a plurality of respective uniform resource locators (URLs), a categorized keyword or topical phrase to which each of the content portions pertains (paragraph 0027, where each pointer is associated with a respective URL, paragraph 0054); 
creating a first presentation of the content, including a plurality of requests respectively for a plurality of metrics, wherein each of the metrics indicates a viewership of the respective content portion, and wherein each of the content portions i) is directed to a different location in the first presentation and (ii) comprises different visual content, based on the respective keyword or phrase (creation of index, paragraph 0029, wherein the pointers comprise requests to view selected content, paragraphs 0028 and 0054); 
publishing the created presentation over one or more channels (over network 112 shown in fig. 1); 
responsive to at least one of the requests being called, generating the at least one respective viewership metric; and presenting the generated metrics in a first user interface with the respective keyword or phrase (metric comprises a view of content and associated keywords, fig. 4).

Regarding claim 2, Janakiraman discloses the method of claim 1, wherein the external analytics service infers user data based on session information (analytics is associated with social networking and user profiles which include activity information, paragraphs 0023-0024).

Regarding claim 3, Janakiraman discloses the method of claim 1, wherein the requests comprise injection points that respectively relate to a plurality of: (i) one or more points associated with a content action, (ii) one or more components of the created presentation, (iii) one or more aspects of the one or more components, (iv) a URL, and (v) one or more aspects of the created presentation (pointers consists of relevant metadata and associated URLs, paragraphs 0027-0028 and 0054).

Regarding claim 4, Janakiraman discloses the method of claim 3, wherein each of the injection points is associated with a unique identifier (ID includes unique timestamps, paragraph 0029).

Regarding claim 5, Janakiraman discloses the method of claim 4, wherein the unique IDs are automatically generated, without a component of the first presentation including the viewership metrics and the requests (pointers and index created prior to search query, fig. 3).

Regarding claim 6, Janakiraman discloses the method of claim 1, wherein each of the requests is an analytic call to the external analytics service, and wherein the external analytics service is configured to update one or more databases with the viewership metrics (user profile includes tracking of activity, paragraph 0024).

Regarding claim 7, Janakiraman discloses the method of claim 1, further comprising: associating the viewership metrics with the created presentation; and associating the requests with the created presentation (index, paragraph 0029).

Regarding claim 8, Janakiraman discloses the method of claim 1, wherein the viewership metrics are received responsive to the at least one request being sent by an application of a user device to the external analytics service, wherein the user device accesses the published presentation (user profile includes tracking of activity, paragraph 0024).

Regarding claim 9, Janakiraman discloses the method of claim 8, wherein the viewership metrics comprise at least one of clicks per minute (CPM), click through rate (CTR), views, social media shares, and embeds and wherein the viewership information is sent and received without user interaction (metrics comprise at least views, paragraph 0024).

Regarding claim 10, Janakiraman discloses the method of claim 8, further comprising: displaying, via a second user interface, the automatic injections and the information received, wherein the display is performed responsive to the information being generated at the external analytics service (display of links prior to link selection, paragraphs 0086-0088).

Regarding claim 11, Janakiraman discloses the method of claim 1, wherein the content includes at least one of a copy, video, and audio (video, paragraph 0017).

Regarding claim 12, Janakiraman discloses the method of claim 11, wherein links associated with the determinations comprise a weight such that a system or platform is operable to measure how related the content is (paragraph 0032).

Regarding claim 13, Janakiraman discloses the method of claim 1, wherein the first user interface overlays a second user interface for displaying information related to management of the presentation (paragraph 0045).

Regarding claim 14, Janakiraman discloses the method of claim 1, wherein the determinations are automatically discovered (paragraphs 0027 and 0037).

Regarding claim 16, Janakiraman discloses the method of claim 14, wherein the discoveries are performed via semantic analysis (paragraphs 0031-0032).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421